Citation Nr: 0210790	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
bronchitis, and whether service connection is warranted for 
this disability.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD) and emphysema.  

3.  Entitlement to service connection for a cardiovascular 
disorder, claimed as congestive heart failure and cardiac 
arrhythmia.  


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945, from February 1947 to February 1950, and from May 1950 
to September 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that new and material evidence had not been 
received sufficient to reopen a claim of entitlement to 
service connection for bronchitis, and that service 
connection was not warranted for pulmonary disorder, claimed 
as chronic obstructive pulmonary disease (COPD) and 
emphysema, or a cardiovascular disorder, claimed as 
congestive heart failure and cardiac arrhythmia.  A hearing 
was held before the undersigned Board member at the RO (i.e. 
a Travel Board hearing) in September 2001.  

The Board notes that the veteran had also perfected an appeal 
of the RO's July 1999 denial of his claim of entitlement to 
service connection for nicotine addiction/tobacco use.  
During the September 2001 Travel Board hearing, however, the 
veteran and his representative clearly indicated that this 
claim was not being pursued, and the Board finds that the 
transcript of this hearing meets the legal requirement for a 
withdrawal of that claim.  38 C.F.R. § 20.204 (2001).  In any 
event, given the favorable action below, such a finding does 
not prejudice the veteran (i.e. service connection for the 
residuals of any such addiction/use are established herein 
for other reasons).


FINDINGS OF FACT

1.  In April and August 1946 decisions, the RO denied the 
veteran's claim of entitlement to service connection for 
bronchitis.  These were the last disallowances of this claim.

2.  Evidence added to the record since August 1946 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for bronchitis.

3.  The evidence demonstrates that the veteran has chronic 
bronchitis that had its onset in service.

4.  The evidence demonstrates that the veteran has a 
pulmonary disorder, claimed as COPD and emphysema, that is 
proximately related to his bronchitis.

5.  The evidence demonstrates that the veteran has a 
cardiovascular disorder, claimed as congestive heart failure 
and cardiac arrhythmia, that is proximately related to his 
COPD.  


CONCLUSIONS OF LAW

1.  An August 1946 RO decision which denied the veteran's 
claim of entitlement to service connection for bronchitis is 
a final decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
chronic bronchitis is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  The veteran's chronic bronchitis had its onset in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).

4.  The veteran's pulmonary disorder, claimed as COPD and 
emphysema, is proximately related to his chronic bronchitis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

5.  The veteran's cardiovascular disorder, claimed as 
congestive heart failure and cardiac arrhythmia is 
proximately related to his COPD.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

As a preliminary matter, the Board finds that, with respect 
to these claims, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  In fact, when this 
matter was before the Board in March 2002, the claims folders 
were sent out for a Veteran's Health Administration (VHA) 
opinion with respect to the veteran's claims.

The Statement of the Case issued in November 1999 provided 
the veteran and his attorney with the laws and regulations 
pertinent to his claim, and the dictates of the VCAA were 
discussed during the September 2001 Travel Board hearing.  
The veteran and his attorney have therefore been provided 
adequate notification of the information necessary to 
substantiate these claims.

As such, and given the favorable action below, the Board 
finds the duty to assist the veteran (to include appropriate 
notification) has been met.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of, or 
has been aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where the evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

In a April 1946 decision, the RO denied the veteran's 
original claim of entitlement to service connection for 
bronchitis.  At that time, the RO concluded that bronchitis 
was not shown by the evidence of record.  In July 1946 the RO 
again denied the veteran's claim of service connection for 
bronchitis, noting that the disability was not shown on his 
final examination in service.  Although notified of this 
decision in August 1946, the veteran did not appeal this 
claim.  Hence, the decision is final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 1991).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996). 

In June 1998, the veteran filed claims of entitlement to 
service connection for bronchitis, pulmonary disorder, 
claimed as COPD and emphysema, and cardiovascular disorder, 
claimed as congestive heart failure and cardiac arrhythmia; 
the latter two claims had not been previously adjudicated.  
Regarding the bronchitis claim, the Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the RO decision dated in August 1946.  Evans.


I.  New and Material Evidence to Reopen the Claim of Service 
Connection for Bronchitis

As relevant to this claim, the newly submitted evidence 
includes private medical records, a transcripts of the Travel 
Board hearing, and a VHA opinion received in May 2002.

Upon a review of this newly submitted evidence, particularly 
the VHA opinion and recent private medical record, which will 
be discussed below, the Board finds that new and material 
evidence has been received sufficient to reopen the veteran's 
claim of entitlement to service connection for bronchitis.  
This evidence is not only new, but is also material because 
it provides evidence that the veteran suffers from chronic 
bronchitis that had its onset in service.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim for service connection for bronchitis is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  
The Board will address this claim on the merits, and given 
the favorable action below, referring this claim for further 
development and/or adjudication (to the extent same would be 
plausible) is not necessary.


II.  Entitlement to service connection for bronchitis, a 
pulmonary disorder claimed as COPD and emphysema, and a 
cardiovascular disorder claimed as congestive heart failure 
and cardiac arrhythmia.

A review of the veteran's service medical records reveals 
that he was diagnosed with acute pharyngitis in December 
1942, December 1944 and February 1945, and that he was 
hospitalized and diagnosed with acute bronchitis, catarrhal, 
in February 1945.  The report of an examination dated in 
December 1945 indicates that the veteran was treated for 
acute bronchitis and anemia in January 1945.  

The veteran was also seen with a chest cold in July 1947, and 
was again diagnosed with bronchitis in June 1948 after 
complaining of pain in the sternum and congestion.  The 
veteran's respiratory system was essentially normal on 
examinations dated in February 1947 and August 1951, and on 
separation examination of September 1957.  

Post service medical evidence includes the reports of VA 
examinations conducted in January 1959 and January 1962, 
which indicate that the veteran's respiratory system was 
normal.  Chest X-rays taken in March 1958, October 1960 and 
June 1964 (by VA) were normal; a history of pneumonia was 
noted in the October 1960 report.  A June 1964 examination 
report indicates that the veteran complained of chest pain 
and shortness of breath, and a June 1966 examination report 
indicates that he complained of shortness of breath and noted 
that he had missed some work due to pneumonia.  Chest X-rays 
taken in June 1964 and July 1968 revealed that the veteran's 
heart and lungs were essentially normal.  

Records from St. Mary Desert Valley Hospital (St. Mary's) 
reveal that the veteran was admitted to that facility in 
January 1987 and treated by Mohinder Ahluwalia, M.D. for 
congestive heart failure, cardiac arrhythmias, and COPD in 
the form of emphysema and asthmatic bronchitis. 

The report of private X-rays taken in February and October 
1987 at the request of Dr. Ahluwalia revealed pulmonary 
hyperexpansion secondary to COPD and a normal heart size, 
among other things.  In a September 1988 letter, Dr. 
Ahluwalia indicated that the veteran was then being treated 
for COPD, cardiac arrhythmias, and congestive heart failure, 
and that he was on oxygen.  A VA examination report dated in 
October 1988 indicates that the veteran was hospitalized in 
1986 for cardiac arrhythmias and in 1987 for pneumonia, 
congestive heart failure, and emphysema.  

The veteran was seen again at St. Mary's in November 1991 and 
was diagnosed with mild coronary artery disease and shortness 
of breath likely due to COPD.  In a June 1994 letter, Dr. 
Ahluwalia noted that the veteran was suffering from severe 
chronic obstructive lung disease and congestive heart 
failure.  

In May 1998, the veteran was admitted to St. Mary's with a 
history of a cough, chills, and a fever.  He was treated and 
released about one week later, with final diagnoses of, among 
other things, chronic obstructive lung disease and 
respiratory failure, and X-rays taken during this admission 
revealed underlying emphysema.  Outpatient treatment records 
from Dr. Ahluwalia dated from June through August 1998 
reflect a diagnosis of COPD.  

In a September 1998 letter, Dr. Ahluwalia stated that the 
veteran suffers from severe emphysema, cor pulmonale, 
congestive heart failure, among other things.  In a January 
2000 letter, he states that he has been following the veteran 
for years and that he currently suffers from COPD, emphysema, 
chronic bronchitis, and a form of congestive heart failure 
(cor pulmonale); and that these disabilities date back to the 
1940s when the veteran had acute and recurrent bronchitis, a 
cough, sputum production, and shortness of breath.  Dr. 
Ahluwalia pointed out that he reviewed the veteran's medical 
records for the last fifty years and noted that the veteran's 
cor pulmonale is secondary to his chronic bronchitis, and 
that his current emphysema, COPD, and chronic bronchitis are 
related to lung problems he experienced in service.  

During the September 2001 Travel Board hearing, the veteran 
testified that subsequent to his initial period of service in 
1945, he was constantly affected by bronchitis (referred to 
as a cold) but was not hospitalized, and that he has had 
bouts of pneumonia over the years.  He and his spouse stated 
that the veteran began experiencing shortness of breath in 
1973, and that this and other symptoms prompted him to retire 
from civil service.  The veteran related that he sought 
treatment in the 1950s, 1960s, and 1970s for lung problems, 
and ultimately was diagnosed with COPD.  He noted that he 
treated his breathing problems subsequent to 1945 with vapor 
rubs and cold medication, and that eventually he began using 
antibiotics.  

As noted above, when this case came before the Board in March 
2002, it was sent out for a VHA opinion.  The questions asked 
were the following:

1.  Is it as least as likely as not that the veteran's 
current chronic bronchitis is etiologically related to any 
incident in service, to include respiratory symptoms therein?

2.  If so, is it as likely as not that the veteran's 
current pulmonary disorders (to include COPD and emphysema) 
are etiologically related to his current chronic bronchitis?  
Alternatively, is it as likely as not that the veteran's 
current pulmonary disorders (to include COPD and emphysema) 
are etiologically related to any incident in service, to 
include episodes of respiratory symptoms?

3.  If the veteran's current bronchitis is found to be 
related to service, is it as likely as not that the veteran's 
current cardiovascular disorders (to include congestive heart 
failure and cardiac arrhythmia) are etiologically related to 
his current bronchitis?  Alternatively, is it as likely as 
not that the veteran's current cardiovascular disorders (to 
include congestive heart failure and cardiac arrhythmia) are 
etiologically related to any incident in service, to include 
respiratory symptoms present therein?  

4.  If it is determined that the veteran's current 
respiratory disorders, identified as chronic bronchitis, COPD 
and emphysema, and/or current claimed cardiovascular 
disorders (identified as congestive heart failure and cardiac 
arrhythmia) are not related to respiratory symptoms present 
in service or other incident of service, please give an 
opinion as to their cause(s).  

In May 2002, a response was received from a VA medical 
specialist (a staff cardiologist from the VAMC Shreveport, 
Louisiana).  Regarding the first question, the specialist 
answered that the veteran's symptoms of cough, frequent 
colds, and multiple clinic visits secondary to these symptoms 
began in 1942, progressed over the years, and contributed to 
his diagnosed COPD; and that it was likely that the early 
symptoms were the beginning of what developed into COPD.  As 
to the second question, the specialist responded that the 
veteran's pulmonary problems increased in frequency and 
severity since 1942, and that it was likely that the 
veteran's COPD/emphysema is linked to the inservice symptoms.  
The doctor noted that COPD is a long-term disease process 
that is known to start off with episodes of bronchitis, with 
occasional pneumonia.  

Regarding the third question, the specialist noted that COPD 
in late stages also affects the heart, and that it was likely 
that the veteran's current cardiovascular disorders are 
linked to his COPD, which in turn is linked to his bronchitis 
developed in service.  The specialist noted that due to the 
lung disease (COPD) the heart generates more pressure and due 
to these increased demands, the heart starts to fail and 
results in congestive heart failure; and that a failing heart 
is predisposed to the development of cardiac arrhythmias.  In 
answering the last question, the specialist essentially 
summed up the previous answers, stating that the veteran's 
symptoms and their progression make it likely that COPD and 
congestive heart failure (cor pulmonale) are related to the 
symptoms.    

The Board realizes that the medical evidence of record does 
not paint a clear picture regarding the history of the 
veteran's claimed service-connected disabilities.  
Specifically, it is pointed out that from June 1948 - when 
the veteran was seen in service and diagnosed with bronchitis 
- to January 1987 - when he was treated for respiratory and 
cardiovascular disorders - there is no objective evidence 
showing treatment of any of the symptoms associated with 
these disabilities, so as to establish a continuity of 
symptomatology (the Board does note that it is arguable that 
bronchitis was chronic in service, although such was not 
diagnosed from June 1948 through the time the veteran 
separated from service in 1957).  

That said, after reviewing the record, particularly the 
recent opinion of Dr. Ahluwalia and the VA cardiologist, and 
resolving all doubt in favor of the veteran, the Board 
concludes that there is sufficient evidence to find that the 
veteran's chronic bronchitis had its onset in service, that 
his pulmonary disorder, claimed as COPD and emphysema, is 
proximately related to his chronic bronchitis, and that his 
cardiovascular disorder, claimed as congestive heart failure 
and cardiac arrhythmia, is proximately related to his COPD.  
As such, service connection for these disabilities is 
warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic bronchitis is granted.

Service connection for pulmonary disorder, claimed as COPD 
and emphysema, as secondary to chronic bronchitis, is 
granted.

Service connection for cardiovascular disorder, claimed as 
congestive heart failure and cardiac arrhythmia, as secondary 
to the service-connected pulmonary disorder, is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

